Title: To James Madison from Thomas Newton, 11 December 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. office Norfolk Decr. 11, 1806

Inclosed are the reports I have received from Capt: Ham of the Cutter Jefferson.  They explain themselves.  I beg leave to inform you that, I have heard that Capt: Douglass of the Belona has purchased two large pilot built boats, has fitted them out & they carry Brittish Colours.  It is further said our Citizens, pilots are imployed in them.  One of these boats were complained off as bought by Jno. Cooper for a privateer.  The other is equal to her & was fitted by a Wm. Williams.  I am inform’d, Mr. Hope of Hampton supplied them with the one said to be built for Cooper.  I have no doubt these boats are intended as tenders or Cruizers & suppose they will be arm’d.  I have directed the Officers of the Cutter to keep a good look out, & find the persons Citizens, that aids them & also to examine if they are arm’d.  They are not (the Ships) in this district.  I have advised Mr. Brodie Collector at Hampton, to attend to them & inform you of what occurs.  The Capt. of the Cambrian frigate, on the Officer of Cutters enquiring of him from whence he came, of what nation &C said it was the Cambrian Frigate & comes & goes when she pleased; You will please to give instructions in what manner we are to act.  They lying near Hampton Mr. Brodie the Collr. will see their actions, & will report to you accordingly.  I am very respectfully Yr. Obt. Servt.

Thos NewtonCollr.


